Dismissed and Memorandum Opinion filed October 20, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00777-CV

 IN THE MATTER OF THE MARRIAGE OF JESUS GARZA AND ANNA
                      MARIA GARZA


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 70687

                 MEMORANDUM                        OPINION


      This is an attempted appeal from a judgment signed January 2, 2015.
Appellant filed an untimely motion for new trial on August 26, 2015. Appellant’s
notice of appeal was also filed August 26, 2015.

      The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1. Appellant’s notice of appeal was not filed timely.
      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Rule 26.3.

      On September 22, 2015, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant’s response filed October 1, 2015, fails to demonstrate that this
court has jurisdiction to entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Boyce, Busby and Brown.




                                           2